Citation Nr: 0511580	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensable ratings for service-connected 
otitis media and otitis externa of the right ear.

2.  Entitlement to service connection for hearing loss of the 
right ear, claimed as secondary to service-connected otitis 
media and otitis externa of the right ear.

3.  Entitlement to a 10 percent rating based on multiple non-
compensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied a claim for compensable 
ratings for service-connected otitis media and externa otitis 
of the right ear; denied a claim for service connection for 
hearing loss of the right ear, claimed as secondary to the 
service-connected otitis media and externa otitis of the 
right ear; and denied a claim for a 10 percent rating based 
on multiple non-compensable service-connected disabilities 
under 38 C.F.R. § 3.324.  The veteran testified before the 
Board at a hearing held at the RO in March 2004.  

The claim for entitlement to a 10 percent rating based on 
multiple non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All requisite notices and assistance have been provided, 
and all of the evidence necessary for an equitable 
disposition of the claims for service connection for hearing 
loss of the right ear and for compensable ratings for 
service-connected otitis media of the right ear and for 
externa otitis of the right ear has been obtained.

2.  The evidence does not show current right ear suppuration 
or aural polyps.  The evidence pertaining to the veteran's 
right ear also does not show swelling; dry and scaly or 
serous discharge; or itching requiring frequent and prolonged 
treatment.

3.  The veteran complained of and was treated for defective 
hearing in his right ear for several months during service, 
in association with colds and ear infections.

4.  The veteran's current right ear hearing loss was firs 
manifested during his active service.


CONCLUSIONS OF LAW

1.  The criteria for compensable ratings for service-
connected otitis media of the right ear or for externa otitis 
of the right ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Codes (DCs) 6200, 6201, 
6210 (2004).

2.  Hearing loss disability in the right ear was incurred in 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ratings for otitis media of the right ear and for externa 
otitis of the right ear

Service connection and separate 0 percent ratings have been 
in effect for otitis media of the right ear and for externa 
otitis of the right ear since the veteran's active service.  
In September 2000, the veteran filed a claim for increased 
ratings.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the issues in this case 
are entitlement to an increased rating, the present level of 
the disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The Board first address the veteran's externa otitis of the 
right ear.  A 10 percent rating is warranted for chronic 
otitis externa when there is swelling, a dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87, DC 6210.

In this case, none of the recent VA examinations or other 
evidence have shown the presence of chronic otitis externa 
with swelling, dry and scaly or serous discharge, or itching 
requiring frequent and prolonged treatment.  Indeed, VA 
examinations from October and December 2000 have shown normal 
auricle, external canal, tympanic membrane, tympanum, and 
mastoid, without evidence of any active ear disease, 
infection of the middle or inner ear, peripheral vestibular 
disorder, or Meniere's syndrome or evidence of any condition 
secondary to ear disease, such as balance disturbance, upper 
respiratory disease, or hearing loss.  Thus, a compensable 
rating for chronic otitis externa is not warranted in this 
case.  

The Board now addresses the veteran's otitis media of the 
right ear.  A 10 percent rating is warranted for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration or with aural polyps.  
38 C.F.R. § 4.87, DC 6200 (2003).  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are evaluated separately.  
38 C.F.R. § 4.87, DC 6200, Note. 

None of the recent VA examinations or other medical evidence 
indicates that the veteran has chronic suppurative otitis 
media of the right ear.  As discussed above, the two recent 
VA examinations from 2000 found the veteran's ears to be 
normal with regard to the criteria relating to chronic otitis 
media.

There is additional guidance relating to otitis media under 
the VA's rating schedule.  Chronic nonsuppurative otitis 
media with effusion (serous otitis media) is to be rated on 
the basis of any hearing impairment.  38 C.F.R. § 4.87, DC 
6201.  Again, there is no evidence of effusion in this case, 
and thus evaluation of the veteran's right ear otitis media 
based on hearing impairment is not permitted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's otitis media of the right ear and his externa 
otitis of the right ear do not warrant compensable ratings.  
As the preponderance of the evidence is against these claims, 
the "benefit-of-the-doubt" rule is not applicable, and the 
claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection for hearing loss of the right ear

The veteran also contends that he has had hearing loss since 
his active service and that the hearing loss has 
progressively worsened since then.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be presumed for certain chronic 
diseases, to include sensorineural hearing loss, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 
3.307, 3.309; see also 38 U.S.C.A. §§ 1112, 1113.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d) (2004).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

For the VA's purposes, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Even if the service medical records do not show hearing loss 
within the meaning of 38 C.F.R. § 3.385, service connection 
can still be established if the evidence shows that a current 
hearing loss disability is related to a disease or injury in 
service.  Heuer v. Brown, 7 Vet. App. 379 (1995).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2004).  Secondary service connection includes instances in 
which there is additional disability of a non-service-
connected condition due to aggravation by an established 
service-connected disorder; when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service- connected condition, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran served on active duty from September 1950 to July 
1954.  His service medical records indicate that he was 
treated for an ear ache and ear infection starting in 
December 1953, with accompanying decrease in hearing in his 
right ear.  The complaints of hearing loss continued through 
March and June 1954.  In June 1954, examination of the 
veteran's conduction hearing with a tuning fork seemed 
decreased; further audiological testing was recommended.  
However, within the next few weeks, the veteran reported that 
he was hearing well now; a history of recurrent colds with 
associated hearing loss was noted.  Audiological testing of 
his ears was reported as being essentially negative, and the 
impression included essentially normal hearing.  On his 
separation medical examination report, there was no mention 
of any hearing loss. 

On VA examination in September 1954, the veteran complained 
of defective hearing, in pertinent part.  Audiological 
evaluation at that time appeared to show the following 
hearing loss in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
--
20
LEFT
5
5
5
--
5

Speech recognition ability was 98 percent bilaterally.  
Diagnoses included otitis media on the right and mild 
external otitis on the right.    

Thereafter, the post-service evidence shows both VA and non-
VA treatment from 1992 to the present for hearing loss.    

Audiological evaluations from the Huntington Hearing and 
Speech Center from 1992, 1995, and 1997 reflect that the 
veteran had been seen for hearing loss at that facility since 
1985.  On audiological and hearing aid re-evaluation in 
October 1997, the veteran reported a constant clogged feeling 
in his right ear (which was reduced slightly by taking a 
decongestant).  

According to an October 1997 treatment record from the North 
Shore Medical Group, the veteran had had sensorineural 
hearing loss for a few years.  

A VA medical facility in Northport, New York, wrote that the 
veteran's first appointment at that facility had been in 
2000.  Records show that the veteran had not reported for 
several appointments at that facility's ENT clinic in 1990.

In connection with VA treatment in March 2000 and VA 
examination in October and December 2000, the veteran 
reported that he had had noise exposure in service and that 
his hearing had been progressively worsening since then.  

On VA audiological evaluation in October 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
55
80
LEFT
15
15
45
60
80

Speech recognition ability was 92 percent in each ear.  On 
the accompanying ear disease examination, the examiner noted 
that the veteran had undergone an ENT examination in June 
1954 for right ear blockage and that a September 1954 
audiogram had shown flattened mild hearing loss in the right 
ear.  Examination now showed that the auricle, external 
canal, tympanic membrane, tympanum, and mastoid were all 
normal.  There was no condition secondary to ear disease, 
such as balance disturbance, upper respiratory disease, or 
hearing loss.  There was no active ear disease, infection of 
the middle or inner ear, peripheral vestibular disorder, or 
Meniere's syndrome.  The examiner opined that the veteran's 
moderate to severe bilateral sensorineural hearing loss was 
not casually related to the otitis media or externa otitis; 
the examiner also stated that while there was documented 
hearing loss in the right ear in the service medical records, 
the pattern was very different than what was present at the 
most recent audiological evaluation.

On VA audiological examination in December 2000, the veteran 
again reported having noise exposure following a gun blast 
during active service; he also reported having had tinnitus 
since then.  Testing revealed mild sensorineural hearing loss 
in the right ear through 4000 Hz and moderate hearing loss 
thereafter.  On an accompanying VA ear disease examination 
that same month, the veteran's auricle, external canal, 
tympanic membrane, tympanum, and mastoid were all normal.  
There was no condition secondary to ear disease, such as 
balance disturbance, upper respiratory disease, or hearing 
loss.  There was no active ear disease, infection of the 
middle or inner ear, peripheral vestibular disorder, or 
Meniere's syndrome.  Diagnoses were bilateral high frequency 
sensorineural hearing loss and tinnitus secondary to that 
hearing loss.  

VA outpatient medical records from 2001 and 2002 reflect 
ongoing treatment for hearing loss and adjustments in the 
veteran's hearing aids.

A private doctor specializing in otolaryngology, Richard 
Hamburg, M.D., wrote in April 2002 that he had been treating 
the veteran for mild to severe high frequency sensorineural 
bilateral hearing loss; the hearing loss warranted hearing 
aids. 

In March 2004, the veteran testified before the Board that he 
had been exposed to loud artillery noises in service and that 
he had started having hearing problems within several years 
after separation from service.  He also stated that he sought 
treatment for his hearing loss sometime in either the 1950s 
or the 1960s.  He testified that he was not exposed to any 
loud noises after service; his employment after service 
included teaching and painting.

Thus, the evidence shows that the veteran reported defective 
hearing in his right ear over a period of several months 
while in service (December 1953 to June 1954).  Although by 
June 1954, his hearing and audiograms were reported as 
essentially normal, in October 2000, a VA examiner described 
the results of a September 1954 in-service audiogram as 
showing mild flattened hearing loss.  The examiner stated 
that this type of hearing was different from the veteran's 
right ear hearing loss that was now present on audiological 
evaluation.  However, according the veteran the benefit of 
the doubt in this case, the Board concludes that there is 
sufficient evidence of hearing loss in the veteran's right 
ear during service.  

The Board notes that the veteran has not been able to present 
the VA with competent medical evidence of treatment for 
hearing loss since his separation from service; however, he 
has testified that he was treated for hearing loss sometime 
in the 1950s or early 1960s.  The Board also notes that 
private medical records from one medical provider indicate 
that he was treated at that facility for hearing loss 
starting in 1985.  Ordinarily, this evidence would raise 
concerns about the continuity of syptomatology between the 
veteran's service and the post-service treatment for hearing 
loss in the right ear.  However, under the specific facts of 
this case, the Board finds the veteran's testimony to be 
consistent with the in-service references to right ear 
hearing problems.  The Board also notes that an October 2000 
VA examination concluded that the veteran's current right ear 
hearing loss was not "casually related" to his otitis media 
or externa otitis.  However, the Board has concluded that 
service connection is warranted for hearing loss disability 
in the right ear on a direct basis, not on a secondary basis 
due to another service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen, supra.  

Upon consideration of the benefit of the doubt, the Board 
concludes that service connection is warranted for hearing 
loss disability in the veteran's right ear.    

III.  Veterans Claims Assistance Act of 2000

The Board has also considered whether VA has complied with 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), which was signed 
into law on November 9, 2000, and its implementing 
regulations.  38 C.F.R. § 3.159 (2004).  These changes 
enhanced the notification and assistance duties of the VA to 
claimants.  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date.  A 
claimant must be given notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) before an initial 
unfavorable decision is issued.  Under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  A VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the initial unfavorable decision was made in 
February 2001, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claims 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The Board also concludes that any defect that 
may exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of the claims.  The VA has informed the veteran 
of all applicable laws and regulations, what types of 
evidence are needed to support his claims, who is responsible 
for securing items, and the need for any other evidence that 
the veteran may have in his possession.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in February 2001, March 2001, May 2001, August 
2001, and February 2004; a statement of the case in April 
2002; and a supplemental statement of the case in February 
2004.  The correspondence and adjudicative documents also 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claims.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In addition, the VA has obtained all relevant evidence.  
Thus, the VA has complied with all duties to assist the 
veteran in securing relevant evidence.  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

ORDER

Claims for compensable ratings for otitis media of the right 
ear and for externa otitis of the right ear are denied.

Service connection for hearing loss disability in the right 
ear is granted.


REMAND

As discussed above, the Board is now awarding service 
connection for hearing loss disability in the right ear.  
This award of service connection does not yet establish any 
specific rating for this particular disability.  The 
remaining claim for a 10 percent rating based on multiple 
non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 is inextricably intertwined with the 
ultimate assignment of any particular disability rating for 
the right ear hearing loss disability.  Where a pending claim 
(i.e., assignment of a rating for hearing loss disability in 
the right ear) is inextricably intertwined with a claim 
currently on appeal (claim for a 10 percent rating under 
38 C.F.R. § 3.324), the appropriate remedy is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

Upon assignment of a rating for service-
connected hearing loss disability in the 
right ear, readjudicate the veteran's 
claim for a 10 percent rating based on 
multiple non-compensable service-
connected disabilities under 38 C.F.R. 
§ 3.324 (2004).  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  Thereafter, return the case to 
the Board for further review, if 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


